Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claims, filed on 05/06/2020, in response to the rejection of claims 2-4, 6-10, 39-42, 56-60, 62, 66, 79-80, 88 from the non-final office action, mailed on 09/04/2020, by amending claims 4, 7-8, 39, 41, 58-59, 79, 88; canceling claims 2, 10-11, 40, 56-57, 62, 66, 80; and adding new claims 135-136, is acknowledged and will be addressed below.

Election/Restrictions
Claim 11 has been canceled without prejudice, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statement filed on 01/09/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim interpretation

The limitation is considered as product-by-process. When the protective coating has multiple layers, it is considered meeting the claim language, no matter how it is constructed. Further, the multiple layers includes both multiple layers of different materials or multiple layers formed by multiple deposition steps of the same material layer, thus, when the multiple layers is formed by multiple atomic or molecular level deposition steps of the same material layer, it also meets the claim language.
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.

(2) In regards to the “a solid source delivery vaporizer for volatilization of a solid precursor material” of Claim 88 (also in Claim 135),
First, the “solid” defines a physical property of the material, thus it is not part of the apparatus, in other words, containing either solid material, liquid material, or gaseous material in a container, does not make the container to be distinguished from a container of a prior art, see the MPEP citation below. Consequently, when an apparatus has a vaporizer, it meets the claim language.


(3) In regards to the “wherein the reactive gas comprises Al2Cl6” of Claim 4,
The applicants’ specification discloses “the Al2Cl6 vapor produced by heating the ampoule to volatilize the solid AlCl3 supported on trays”, see [0137]. 
Consequently, when a vaporizer of a prior art vaporizes the AlCl3 (aluminium trichloride), it will be considered the AlCl3 (aluminium trichloride) also generates the Al2Cl6 vapor.

MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 and 136 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


(2) The “a layer of alumina formed by atomic layer deposition” of Claim 136 raises an antecedent basis issue, because it recites the same as the “at least one layer of alumina formed by atomic layer deposition” of Claim 135.

Claim 136 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
(1) Claim 136 fails to further limit the claim 135, because the “a layer of alumina formed by atomic layer deposition” of Claim 136 is the same as the “at least one layer of alumina formed by atomic layer deposition” of Claim 135.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 6-9, 42, 58, 88, and 135-136 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US 20090194233, hereafter ‘233).
Regarding to Claim 88, ‘233 teaches:
Semiconductor manufacturing apparatus (title, the claimed “A semiconductor manufacturing apparatus”);
These components, such as the process container, process gas supply line, and exhaust line, are made of a metal, such as electro-polished stainless steel or aluminum. Further, other metal components are included inside the process container, and the surface of an area that comes in contact with a corrosive gas… For this purpose, a predetermined surface preparation may be applied to the surface of an area that comes in contact with a corrosive gas ([0003-0004]), and a matrix (10a) defining a shape of the component, and a protection film (10c) covering a predetermined surface of the matrix. The protection film (10c) consists essentially of an amorphous oxide of a first element selected from the group consisting of aluminum, silicon, hafnium, zirconium, and yttrium (abstract, the claimed “comprising a metal surface coated with a protective coating capable of preventing reaction of the metal surface with a reactive gas, solid, or liquid”);
A plurality of aluminum oxide layers having an atomic or molecular level thickness thus formed are laminated on the surface of the matrix 101 ([0140], note the atomic or molecular level thickness formed are laminated is obtained by an ALD, see also the claim interpretation above, the claimed “wherein the protective coating comprises multiple layers formed by atomic layer deposition”);
Wherein the protection film consists essentially of an amorphous oxide of an element selected from the group consisting of aluminum, silicon, hafnium, zirconium, 2O3 films is formed to have a film thickness of, e.g., 30 nm on the internal surface of the metal pipe ([0077]), and an Al2O3 molecular layer is formed to have a film thickness of, e.g., about 3 nm ([0140], the claimed “wherein the protective coating has a thickness in a range of from 2 to 500 nm”);
Other than an Al2O3 film formed by the method described above, a deposition film may be formed from an organo-metallic compound containing aluminum (Al), hafnium (Hf), zirconium (Zr), or yttrium (Y). Alternatively, a deposition film may be formed from a compound, such as a chloride, containing aluminum (Al), hafnium (Hf), zirconium (Zr), or yttrium (Y) ([0089], see the oxide of each material of [0090] and also [0142], the claimed “and wherein the protective coating comprises one or more of coating materials selected from the group consisting of Al2O3; oxides having a formula MO, wherein M is Ca, Mg, or Be; oxides of the formula M'O2, wherein M’ is a stoichiometrically acceptable metal; and oxides of the formula Ln2O3, wherein Ln is a lanthanide element”);
A supply source (first source gas supply source) 31 is disposed to supply trimethyl aluminum (TMA: Al(CH3)3) as a first source gas. The first source gas supply source 31 includes a gasification mechanism for TMA ([0064], note the gasification mechanism indicates a mechanism for converting a material into a gas, thus it clearly reads into a vaporizer vaporizing a solid or liquid material into a gaseous material by heating, see the claim interpretation above. Further, in order to gasify a material, the gasification mechanism holds the material during the gasification, in other words, the gasification mechanism intrinsically includes an interior volume having support surfaces wherein the semiconductor manufacturing apparatus is a solid source delivery vaporizer for volatilization of a solid precursor material when the vaporizer is heated to provide a vapor stream that is dispensed from the vaporizer, the vaporizer having an interior volume including support surfaces therein for the solid material to be vaporized”). 

‘233 is silent about the claimed “wherein at least a portion of the support surface has the protective coating thereon”.

However, ‘233 clearly teaches a predetermined surface preparation may be applied to the surface of an area that comes in contact with a corrosive gas ([0003-0004]), and protection film (deposition film) is formed on the surface of a component used in a semiconductor manufacturing apparatus (semiconductor processing apparatus) to improve the durability of the component and the corrosion resistance thereof relative to a corrosive gas ([0058]).

Because the inner space of the gasification mechanism holding the deposition material to be gasified also contacts with the generated gas by gasification, even thought ‘233 is silent about the protective coating on the inner surface;
Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a protection coating into the surfaces of the gasification mechanism, for the purpose of improving the durability of 

Regarding to Claim 3,
‘233 teaches these components, such as the process container, process gas supply line, and exhaust line, are made of a metal, such as electro-polished stainless steel or aluminum ([0003], the claimed “wherein the metal surface comprises stainless steel surface, aluminum surface, or anodized aluminum surface”).

Regarding to Claims 6-9,
‘233 teaches Other than an Al2O3 film formed by the method described above, a deposition film may be formed from an organo-metallic compound containing aluminum (Al), hafnium (Hf), zirconium (Zr), or yttrium (Y). Alternatively, a deposition film may be formed from a compound, such as a chloride, containing aluminum (Al), hafnium (Hf), zirconium (Zr), or yttrium (Y) ([0089], see the details of each oxide in [0090] and [0143], the claimed “wherein the protective coating comprises Al2O3” of Claim 6, “wherein the protective coating comprises one or more of coating material selected from the group consisting of oxides having the formula MO, wherein M is Ca, Mg, or Be, and oxides having the formula M'O2, wherein M' is a stoichiometrically acceptable metal” of Claim 7, “wherein the protective coating comprises one or more of coating material selected from the group consisting of oxides of the formula Ln2O, wherein Ln is a lanthanide element” of Claim 8, “wherein Ln is La, Sc, or Y” of Claim 9). 


‘233 teaches Other than an Al2O3 film formed by the method described above, a deposition film may be formed from an organo-metallic compound containing aluminum (Al), hafnium (Hf), zirconium (Zr), or yttrium (Y). Alternatively, a deposition film may be formed from a compound, such as a chloride, containing aluminum (Al), hafnium (Hf), zirconium (Zr), or yttrium (Y) ([0089], see the oxide of each material of [0090] and also [0142], note the zirconia is a common name of “ZrO2”, the claimed “wherein the protective coating comprises at least one layer of zirconia”).

Regarding to Claim 58,
‘233 teaches the first source gas supply source 31 includes a gasification mechanism for TMA ([0064], note as discussed in the claim 88 rejection above, in order to gasify a material, the gasification mechanism holds the material during the gasification, in other words, the gasification mechanism intrinsically includes an interior surface of the vessel for the gasification mechanism, the claimed “wherein the support surface comprises interior surface of the vessel”).

Regarding to Claims 135-136,
Claims 135-136 are rejected for substantially the same reason as claim 88 rejection above, because the limitation of the claims 135-136 is broader than the claim 88 by a similar term, such as alumina, instead of Al2O3 of Claim 88.

Claims 4, 59-60, 79 and further alternatively, claims 3, 6-9, 42, 58, 88, 135-136 are rejected under 35 U.S.C. 103 as being unpatentable over ‘233 in view of Cleary et al. (US 20100255198, hereafter ‘198).
In case the applicants keep arguing that ‘233 does not explicitly teach the “wherein the semiconductor manufacturing apparatus is a solid source delivery vaporizer for volatilization of a solid precursor material when the vaporizer is heated to provide a vapor stream that is dispensed from the vaporizer, the vaporizer having an interior volume including support surfaces therein for the solid material to be vaporized” of Claim 88.

‘198 is analogous art in the field of CVD ([0002]). ‘198 teaches the source reagent material can be introduced into the vaporizer vessel, contained in the trays or otherwise disposed in the interior volume of the vaporizer vessel… The source reagent material may be in any suitable form, including solid form, liquid form, semi-solid form, or a solution containing the source reagent material dissolved or dispersed in a suitable solvent medium ([0079], see also TMA in [0102]), and the vaporizer delivery system 10 comprises a vessel 12 (Fig. 1, [0050], note the vessel is fabricated of metal, see [0132]), and a plurality of vertically stacked trays 22 ([0053]), and each of the individual trays 22 has a floor 24 and sidewall 26 to form a tray cavity 27 for placement and support of the source material 28 (Fig. 3, [0055]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the vessel of ‘198 for 
Further, as discussed in the rejection with ‘233 only above, adding a protection film into the holding surface of the imported vessel is an obvious matter with the same reason.

Regarding to Claims 3, 6-9, 42, 58, and 135-136,
Claims 3, 6-9, 42, 58, 135-136 are alternatively rejected for substantially the same reason as claims 3, 6-9, 42, 58, 135-136 rejection with ‘233 above.

Regarding to Claim 4,
‘198 further teaches Solids precursors with which the vaporizer systems of the invention are usefully employed can be of any suitable type, including solid-phase metal halides, organometallic solids, and the like. Examples of source reagents that may be utilized in the practice of the present invention include, without limitation, dimethyl hydrazine, trimethyl aluminum (TMA), hafnium chloride (HfCl4), zirconium chloride (ZrCl4), indium trichloride, aluminum trichloride… ([0102]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted any suitable type source reagents including aluminum trichloride, into the imported the vaporizer vessel for 3) is heated in the vaporizer, it generates the Al2Cl6 vapor.

Regarding to Claims 59-60, and 79
As discussed in the alternative claim 88 rejection above, the vaporizer of ‘198 is adopted as a gasification mechanism for TMA. Because ‘198 teaches the vaporizer a plurality of vertically stacked trays 22 ([0053]), and each of the individual trays 22 has a floor 24 and sidewall 26 to form a tray cavity 27 for placement and support of the source material 28 (Fig. 3, [0055]), and Figures of ‘198 teach connected components, deep holes, channels, 3-dimensional features, hardware, screws, nuts, porous membranes, filters, 3- dimensional network structures, and structures with connected pore matrices therefore, the combined apparatus has the same configuration (the claimed “wherein the support surface comprises surface of a support member in the interior volume” of Claim 59, and “wherein the support member comprises a tray providing support surface for the solid material” of Claim 60, and “wherein the metal surface is a surface of a substrate part that comprises a feature selected from the group consisting of deep holes, channels, 3-dimensional features, hardware, screws, nuts, porous membranes, filters, 3- dimensional network structures, and structures with connected pore matrices”).

Claims 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over ‘233 and ‘198, as being applied to Claim 88 rejection above, further in view of Suntoloa et al. (US 6416577, hereafter ‘577).
Regarding to Claim 39,
‘233 teaches the intermediate layer may be made of an oxide of an element selected from the group consisting of aluminum, silicon, zirconium, yttrium, and hafnium ([0142]), and a plurality of aluminum oxide layers having an atomic or molecular level thickness thus formed are laminated on the surface of the matrix 101, so an intermediate layer F2 is formed from the aluminum oxide layers ([0140], the claimed “wherein the protective coating comprises a metal oxide selected the group consisting of titania, alumina, zirconia, and oxides of the formula Ln2O3 wherein Ln is a lanthanide element, La, Sc, or Y”).

‘233 and ‘198 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 39: wherein the protective coating comprises at least two metal oxides selected from the group consisting of titania, alumina, zirconia, oxides of the formula MO wherein M is Ca, Mg, or Be, oxides of the formula M'O2, wherein M' is a stoichiometrically acceptable metal, and oxides of the formula Ln2O3 wherein Ln is a lanthanide element, La, Sc, or Y.

‘577 is analogous art in the field of coating the inner surfaces of equipment (abstract). ‘577 teaches one way of improving the endurance of the films is to use multiple film constructions. The ALE-method enables easily the manufacture of different kinds of layers in same process (lines 30-37 of col. 4).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted at least two oxide layers of the materials of ‘233 and ‘198, for the purpose improving the endurance of the protection coating.

Regarding to Claim 41,
‘577 further teaches By growing two different oxides, e.g., Ta2O2-HfO2, Al2O3-TiO2 (lines 33-34 of col. 4, note ‘577 teaches TiO2 as one of a protection film. Further, titania is a common name of the TiO2).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added the TiO2 film, as one of the multiple oxide layers for the apparatus ‘233, for the purpose improving the endurance of the protection coating (thus this reads into the claimed “wherein the protective coating comprises least one layer of titania”).

Response to Arguments

In regards to the 35 USC103 rejection of claim 88, applicants argue that while ‘233 does describe applying a protective coating on the deposition apparatus, there is no teaching or recognition that the supply sources, which provide the gaseous material to the deposition apparatus can or should be protected. Importantly, ‘233 specifically includes both components - supply source and process container - but only recognizes that the process container and components downstream of the supply source require protection since they "come in contact with" the process gas (see paragraphs [0060]-[0062] and [0209]). Therefore, based on the expressed teaching of ‘233, one of ordinary skill in the art would conclude that it is not necessary to protect the source of gaseous material with a protective coating material. Thus, it is clear that ‘233 is silent about protective coatings for the disclosed supply sources. Furthermore, ‘198 is also silent about protection of any of the supply surfaces in the disclosed solid source delivery apparatus. Since neither reference teaches this feature, the combination of these references also fails to disclose the solid source deliver vaporizer of independent claim 88, see the page 13. 
This argument is found not persuasive. 
The examiner maintains the combination clearly reads into the limitation, as discussed in the rejection above.

Second, as the applicants clearly acknowledge in the “components downstream of the supply source require protection since they "come in contact with" the process gas”, ‘233 clearly teaches, due to the contact with the gas, a gas supply passage, such as a connection pipe, requires protection coating. Because the gas is generated within the gas supply source, the generated gas initially contacts with a surface of the gas supply source. Consequently, one of ordinary skill in the art would easily conclude that the gasification mechanism of ‘233, which is a vaporizer generating TMA vapor, see the rejection above, is necessary to be protected with a protective coating material.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/AIDEN LEE/           Primary Examiner, Art Unit 1718